Order insofar as appealed from reversed on the facts, with costs, and verdict of the jury as to defendant Hughson reinstated. Memorandum: The verdict of the jury as to defendant Hughson was amply supported by the evidence. All concur. (Appeal by defendant Hughson from part of an order granting plaintiff’s motion to set aside the verdict of the jury of no cause and for a new trial as to both defendants, in an automobile negligence action.) Present — Taylor, P. J., McCurn, Vaughan, Kimball and Piper, JJ.